Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 1 of 44




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-CV-1211

CORINNE BENNINGTON, a Colorado resident,
and STEPHEN BENNINGTON, a Colorado resident,

Plaintiffs,

v.

STRYKER CORPORATION, a Michigan corporation;
STRYKER SALES CORPORATION, a Michigan
corporation; HOWMEDICA OSTEONICS CORPORATION,
a New Jersey corporation; CORIN GROUP, PLC, a foreign
entity; CORIN USA LIMITED, CO, a foreign entity; DOES 1-20,
inclusive; and DOE ENTITIES 11-20, inclusive,

Defendants.

______________________________________________________________________

                     COMPLAINT AND JURY DEMAND
______________________________________________________________________

        Plaintiffs, Corinne Bennington and Stephen Bennington, by and through their

counsel, JORDAN HERINGTON & ROWLEY, for their Civil Complaint against Defendants,

allege and aver as follows:

                                    INTRODUCTION

        1.    This is an action for product liability, sounding in strict liability and

negligence, arising out of a STRYKER/CORIN prosthetic metal-on-metal hip implant

system that was implanted into Plaintiff Corrine Bennington’s right hip on or about August

11, 2008.

        2.    As a result of the Defendants’ defective products, Corinne Bennington

endured significant pain, developed significant medical ailments, and has suffered

                                            1
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 2 of 44




permanent damages and losses.

       3.     In September 2018, Plaintiffs’ physicians, for the first time, determined what

was causing Ms. Bennington’s numerous medical conditions. At that time, she was

diagnosed with metallosis and a failed metal-on-metal hip implant. Prior to that time,

neither Ms. Bennington nor her physicians were aware of what was causing her ongoing

medical conditions.

                                        PARTIES

       4.     At all relevant times, Plaintiff CORRINE BENNINGTON was and is a

resident of the State of Colorado. Plaintiff Corrine Bennington is, and has at all relevant

times been, the wife of Plaintiff Stephen Bennington

       5.     At all relevant times, Plaintiff STEPHEN BENNINGTON was and is a

resident of the State of Colorado. Stephen Bennington is, and has at all relevant times

been, the husband of Plaintiff Corrine Bennington.

       6.     At all relevant times, Defendant STRYKER CORPORATION was and is a

corporation organized and existing under the laws of the State of Michigan with its

principle place of business in Kalamazoo, Michigan. Defendant Stryker Corporation does

business in the State of Colorado, is a resident of the State of Colorado for purposes of

personal jurisdiction, and is subject to the jurisdiction and venue of this Court. Stryker

Corporation is authorized to do business and is doing business in the State of Colorado

and maintains a registered agent for service in Colorado: CT Corporation System, 7700

E Arapahoe Rd Ste 220, Centennial, CO 80112-1268.

       7.     At all relevant times, Defendant STRYKER SALES CORPORATION was

and is a corporation organized and existing under the laws of the State of Michigan with

                                             2
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 3 of 44




its principle place of business in Kalamazoo, Michigan.         Defendant Stryker Sales

Corporation does business in the State of Colorado, is a resident of the State of Colorado

for purposes of personal jurisdiction, and is subject to the jurisdiction and venue of this

Court.        Upon information and belief, Stryker Sales Corporation is a wholly owned

subsidiary of Defendant Stryker Corporation. Stryker Sales Corporation is authorized to

do business and is doing business in the State of Colorado and maintains a registered

agent for service in Colorado: CT Corporation System, 7700 E Arapahoe Rd Ste 220,

Centennial, CO 80112-1268.

         8.       At   all   relevant   times,   Defendant   HOWMEDICA        OSTEONICS

CORPORATION was and is a corporation organized and existing under the laws of the

State of New Jersey with its principle place of business in Mahwah, New Jersey. Upon

information and belief, Howmedica Osteonics Corporation is a wholly owned subsidiary

of Defendant Stryker Corporation. Defendant Howmedica Osteonics Corporation does

business in the State of Colorado, is a resident of the State of Colorado for purposes of

personal jurisdiction, and is subject to the jurisdiction and venue of this Court. Howmedica

Osteonics Corporation is authorized to do business and is doing business in the State of

Colorado and maintains a registered agent for service in Colorado: CT Corporation

System, 7700 E Arapahoe Rd Ste 220, Centennial, CO 80112-1268.

         9.       Defendants      STRYKER        CORPORATION,       STRYKER         SALES

CORPORATION, HOWMEDICA OSTEONICS CORPORATION, JOHN DOE NOS. 1-10,

and JOHN DOE ENTITIES NOS. 1-10 are hereinafter collectively referred to as

“STRYKER.”



                                                 3
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 4 of 44




       10.    Upon information and belief, some or all of the Stryker Defendants are

wholly owned and/or significantly owned subsidiaries of other Stryker Defendant

manufacturers, thereby further qualifying as a “manufacturer” pursuant to C.R.S. 13-21-

401(1), which includes “any seller of a product who is owned in whole or significant part

by the manufacturer.”

       11.    STRYKER designed, engineered, developed, tested or failed to test,

approved, manufactured, fabricated, assembled, equipped, inspected or failed to inspect,

labeled, advertised, promoted, marketed, distributed, wholesaled, supplied, and sold

medical implant devices including the hip implant system and its components that were

implanted into Plaintiff Corrine Bennington in November 2008 (hereinafter the “Subject

Hip Implant System”).

       12.    At all relevant times, Defendant CORIN GROUP PLC was and is a

corporation organized and existing under the laws of the United Kingdom. Corin Group

PLC does business in the United States and in the State of Colorado, is a resident of the

State of Colorado for purposes of personal jurisdiction, and is subject to the jurisdiction

and venue of this Court. Corin Group PLC may be served through the Hague Convention

at: The Senior Master, For the attention of the Foreign Process Section, Room E16, Royal

Courts of Justice, Strand, London WC2A 2LL.

       13.    At all relevant times, Defendant CORIN USA LIMITED, CO. was and is a

corporation believed to be organized and existing under the laws of the United Kingdom

with is principle United States office located in the State of Florida. Corin USA Limited,

Co. does business in the State of Colorado, is a resident of the State of Colorado for

purposes of personal jurisdiction, and is subject to the jurisdiction and venue of this Court.

                                              4
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 5 of 44




Upon information and belief, Corin USA Limited, Co. was formerly known as Corin USA

Limited, Inc. Corin USA Limited, Co. may be served through is registered agent: Jesse

Ferguson, 12750 Citrus Park Lane, Suite 120, Tampa, Florida 33625.

       14.    Defendants CORIN GROUP PLC, CORIN USA LIMITED, CO., JOHN DOE

NOS. 11-20, and JOHN DOE ENTITIES 11-20 will hereinafter collectively be referred to

as “CORIN.”

       15.    Upon information and belief, some or all of the Corin Defendants are wholly

owned and/or significantly owned subsidiaries of other Corin Defendant manufacturers,

thereby further qualifying as a “manufacturer” pursuant to C.R.S. § 13-21-401(1), which

includes “any seller of a product who is owned in whole or significant part by the

manufacturer.”

       16.    CORIN designed, engineered, developed, tested or failed to test, approved,

manufactured, fabricated, assembled, equipped, inspected or failed to inspect, labeled,

advertised, promoted, marketed, distributed, wholesaled, supplied, and sold medical

implant devices including the Corin Cormet Cup that was part of the Subject Hip Implant

System that was implanted into Plaintiff Corrine Bennington in November 2008

(hereinafter the “Subject Cormet Cup”).

       17.    At all relevant times, Defendants JOHN DOE NOS. 1-20 and JOHN DOE

ENTITIES NOS. 1-20 are that person, corporation or other legal entity who or which

designed, manufactured, supplied, labeled, marketed, and/or sold the component parts

for the manufacturer of the Subject Hip Implant System and/or whose negligence was a

cause of Plaintiffs’ injuries and damages. Defendants John Doe Nos. 1-20 and John Doe

Entities Nos. 1-20 were, at all relevant times, doing business in the State of Colorado, are

                                             5
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 6 of 44




residents of the State of Colorado for purposes of personal jurisdiction, and are subject

to the jurisdiction and venue of this Court.

       18.     Upon information and belief, each and every one of the defendants was the

agent, co-conspirator, servant, employee, partner, joint venturer, alter ego, affiliate,

successor in interest, and/or franchisee of each of the other defendants, and each was at

all times acting in concert with each other, within the course, scope, and authority of such

agency, service, partnership, employment, joint venture, conspiracy, affiliation and/or

franchise. All of said acts, as set forth herein, were subsequently performed with the

knowledge, acquiescence, ratification, and consent of the respective principals, and the

benefits thereof accepted by said principals.

                               JURISDICTION AND VENUE

       19.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1), as Plaintiffs and Defendants are citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interests and costs.

       20.     At all relevant times, specific personal jurisdiction existed and exists over

the STRYKER Defendants. The following facts support specific personal jurisdiction in

this matter:

       a)      STRYKER, itself and through its affiliated corporations, distributors, agents,

       representatives, and/or employees, was engaged in the business of designing,

       developing,    manufacturing,    testing,   engineering,   specifying,   assembling,

       approving, marketing, promoting, advertising, distributing, and selling medical

       implant devices to the consuming public in the State of Colorado. This includes

       the Subject Hip Implant System, other hip implant systems, and related Stryker

                                               6
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 7 of 44




      medical device products sold and/or provided through STRYKER, its distributors,

      sales representatives, agents, and/or employees throughout the State of Colorado.

      b)    STRYKER specifically advertised its implant products on a continuous basis

      in Colorado. Upon information and belief, it delivered brochures and other

      advertising materials to Colorado hospitals and Colorado physicians to induce

      Colorado physicians to utilize Stryker products in Colorado patients, including

      Plaintiff Corrine Bennington.

      c)    STRYKER maintains a presence in Colorado, including but not limited to

      multiple dealers, sales personnel, and/or other agents throughout Colorado.

      d)    A STRYKER sales representative, agent, and/or employee was in the

      operating room at the time the defective Subject Hip Implant System was

      implanted into Plaintiff Corrine Bennington in the State of Colorado.

      e)    STRYKER, in conjunction with its distributors, sales representatives,

      agents, and/or employees, established channels for providing regular advice,

      products, service, and product information to Colorado patients, such as Corrine

      Bennington and her Colorado physicians.

      f)    STRYKER’s website directs Colorado patients to Colorado physicians and

      Colorado medical facilities where Stryker products are available to Colorado

      residents.

      g)    STRYKER has sent information relating to recalls of implant products into

      the State of Colorado.




                                           7
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 8 of 44




      h)       At all relevant times, STRYKER served the Colorado market and expected

      its implant products, including hip implant products and the Subject Hip Implant

      System, to be sold and/or used in Colorado.

      i)       Upon information and belief, STRYKER directed, shipped, and/or delivered

      the Subject Hip Implant System to the State of Colorado. This may have been

      done through a STRYKER distributor, sales representative, agent, and/or

      employee.

      j)       Defendant STRYKER’s conduct with regard to hip implant products and

      other medical device products was specifically directed at Colorado consumers

      and their physicians in the State of Colorado, resulting in significant economic

      benefits for Defendant STRYKER.

      k)       STRYKER undertook examination of the portions of the Subject Hip Implant

      System explanted from Plaintiff Corrine Bennington.

      l)       STRYKER      and/or   its   agents,   representatives,   and/or   employees

      corresponded directly with Plaintiff Corrine Bennington in the State of Colorado

      about the subject matter of this litigation.

      m)       Plaintiffs’ claims are connected with and/or related to STRYKER’s contacts

      with Colorado.

      n)       There is little or no burden on STRYKER in litigating this case in a Colorado

      court.

      21.      At all relevant times, specific personal jurisdiction existed and exists over

the CORIN Defendants. The following facts support specific personal jurisdiction in this

matter:

                                              8
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 9 of 44




      a)     CORIN, itself and through its affiliated corporations, distributors, agents,

      representatives, and/or employees, was engaged in the business of designing,

      developing,    manufacturing,   testing,   engineering,   specifying,   assembling,

      approving, marketing, promoting, advertising, distributing, and selling medical

      implant devices to the consuming public in the State of Colorado. This includes

      the Subject Cormet Cup, other hip implant cups, other hip implant systems, and

      related Corin medical device products sold and/or provided by CORIN or its

      distributors, sales representatives, agents, and/or employees throughout the State

      of Colorado.

      b)     CORIN specifically advertised its implant products on a continuous basis in

      Colorado. Upon information and belief, it delivered brochures and other advertising

      materials to Colorado hospitals and Colorado physicians to induce Colorado

      physicians to utilize Corin products in Colorado patients.

      c)     CORIN maintains a significant United States presence.

      d)     Upon information and belief, CORIN may maintain dealers, sales

      personnel, and other agents throughout Colorado.

      e)     CORIN, in conjunction with its distributors, sales representatives, agents,

      and/or employees, established channels for providing regular advice, products,

      service, and product information to Colorado customers, such as Corrine

      Bennington and her Colorado physicians.

      f)     CORIN’s American website directs Colorado patients to a Colorado

      Physician and to a Denver, Colorado facility where Corin products are available to

      Colorado residents.

                                           9
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 10 of 44




      g)       At all relevant times, CORIN served the Colorado market and expected its

      implant products, including hip implant products and the Subject Cormet Cup, to

      be sold and/or used in Colorado.

      h)       Upon information and belief, and with full knowledge, CORIN utilized

      STRYKER and STRYKER’s distribution network to deliver and distribute Corin hip

      implant products throughout the State of Colorado.

      i)       Upon information and belief, CORIN directed, shipped, and/or delivered the

      Subject Cormet Cup to the State of Colorado. This may have been done through

      Defendant STRYKER and/or a distributor, sales representative, agent, and/or

      employee.

      j)       Defendant CORIN’s conduct with regard to hip implant products and other

      medical device products was specifically directed at Colorado consumers and their

      physicians in the State of Colorado, resulting in significant economic benefits for

      Defendant CORIN.

      k)       CORIN undertook examination of portions of the Subject Hip Implant

      System explanted from Plaintiff Corrine Bennington.

      l)       CORIN and/or its agents, representatives, and/or employees corresponded

      directly with Plaintiff Corinne Bennington in the State of Colorado about the subject

      matter of this litigation.

      m)       Plaintiffs’ claims are connected with and/or related to CORIN’s contacts with

      Colorado.

      n)       There is little or no burden on CORIN in litigating this case in a Colorado

      court.

                                             10
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 11 of 44




        22.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of

the events or omissions giving rise to the claim occurred in this judicial district.

Specifically, both Plaintiffs reside in this judicial district and the defective Subject Hip

Implant System and Subject Cormet Cup that are the subject of this litigation were

purchased and implanted in this judicial district. Further, all treatment necessitated by

the defective products, including Corrine Bennington’s 2018 revision surgery, took place

within this judicial district.

                                            FACTS

        23.      Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

        24.      The Subject Hip Implant System is designed so that the natural hip joint is

replaced with metallic components that articulate directly against one another. A device

designed to have this direct metallic articulation, without any sort of liner or buffer between

ball and socket, is known within the industry as a “metal-on-metal” system.

        25.      On or about August 11, 2008, Plaintiff Corrine Bennington underwent a total

hip arthroplasty at a Colorado medical facility, wherein the metal-on-metal Subject Hip

Implant System was implanted into Ms. Bennington’s right hip. That system contained

the following:

        a)       Cormet Cup, 5/54mm (i.e., the Subject Cormet Cup)

        b)       Accolade TMZF Hip Stem #4.5

        c)       Accolade TMZF Hip Stem #4 V-40 C-Taper Adapter Sleeve

        d)       5/4MM -4mm Unipolar Head



                                               11
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 12 of 44




       26.   Upon information and belief, prior to the 2008 implant surgery a STRYKER

representative, employee, and/or agent may have discussed Ms. Bennington’s upcoming

total hip arthroplasty with her physicians, reviewed preoperative imaging, discussed the

tools and implants that would be required, and/or recommended the above-stated

products for use and implantation in Ms. Bennington’s right hip.

       27.   Upon information and belief, a STRYKER representative, employee, and/or

agent provided the above-stated medical device implants for use in Ms. Bennington’s

August 11, 2008 total hip arthroplasty.

       28.   Upon information and belief, a STRYKER representative, employee, and/or

agent was present in the operating room during the August 11, 2008 total hip arthroplasty

and may have given advice to the physician as to the choice of product, including the

appropriate size and surgical technique.

       29.   Following implantation of the above-stated STRYKER and CORIN medical

implants, Plaintiff Corrine Bennington began to experience pain.            Beginning in

approximately 2013, she began experiencing severe hip, groin, and leg pain, tinnitus,

anemia, gastroenteritis, irritable bowel syndrome, severe skin rashes, bone loss,

depression, and neurological problems.

       30.   On July 21, 2017, Ms. Bennington suffered a myocardial infarction. She

underwent a cardiac catheterization on July 23, 2017 that revealed normal coronary

arteries.

       31.   In late August and September 2018, Ms. Bennington’s physicians began to

suspect that her pain and various medical problems could possibly be a result of her right

hip implant. At that time, Ms. Bennington began testing recommended by her physicians,

                                           12
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 13 of 44




including x-rays, a metal artifact reduction sequence (MARS) MRI, a three-phase nuclear

bone scan, and serum cobalt and chromium testing.

       32.    The MARS MRI of Corrine Bennington’s right hip revealed the existence of

a large pseudo tumor measuring 10.3 x 5.6 x 7 cm, with extensive debris.

       33.    Blood tests revealed that Corrine Bennington’s serum cobalt level was 8.1

ug/L and her serum chromium level was 10.4 ug/L.

       34.    Based on the results of the above-stated testing, in September 2018 Ms.

Bennington’s physicians, for the first time, determined the likely cause of her various

medical complications was a failed metal-on-metal hip implant and metallosis.

       35.    Prior to the September 2018 test results, neither Ms. Bennington nor her

physicians were aware of why she was suffering from a myriad of ailments and/or what

was causing her ongoing pain and medical complications.

       36.    On or about November 28, 2018, Corrine Bennington underwent a surgical

revision of her right hip implant, wherein some portions of that system were explanted

and replaced. During that procedure, her revision physician revised the original 2008

metal-on-metal implant to a dual mobility metal on polyethylene system.

       37.    Plaintiff Corrine Bennington has been advised by physicians that she will

require ongoing medical surveillance, including continued monitoring of her cobalt and

chromium levels and close observation of the heart condition she developed as a result

of the defective products that are the subject of this action.

                               FIRST CLAIM FOR RELIEF
                              (Strict Liability – STRYKER)

       38.    Plaintiffs incorporate all allegations made elsewhere in this Complaint as if


                                             13
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 14 of 44




set forth verbatim herein.

       39.    At all relevant times, STRYKER was in the business of designing,

engineering, developing, testing, approving, manufacturing, fabricating, assembling,

equipping, inspecting, repairing, labeling, advertising, promoting, marketing, distributing,

wholesaling, selling, and supplying hip implant systems, including the Subject Hip Implant

System, for implant into consumers, such as Plaintiff Corrine Bennington, by physicians

throughout the United States, including in Colorado.

       40.    At the time the Subject Hip Implant System left the control of STRYKER, it

was defective in design and manufacture, lacked appropriate warnings and instructions,

and was unreasonably dangerous to a person who might reasonably be expected to use

it. These defects include, but are not limited to, the conditions described in the following

subparagraphs:

       a)     The Subject Hip Implant System was defective and unreasonably

       dangerous in its design and manufacture in that it corroded, fretted, and generated

       excessive, dangerous, and harmful levels of metal debris in patient’s bodies.

       b)     The Subject Hip Implant System was defective and unreasonably

       dangerous in its design and manufacture in that its various metal components

       caused and/or allowed excessive amounts of metals, including but not limited to

       cobalt and chromium, to be released into and accumulate in a patient’s body. This

       defective condition causes metallosis and associated systemic complications,

       including but not limited to the following: severe hip, groin, and leg pain; bone and

       tissue death; pseudo-tumors; tinnitus; anemia; gastroenteritis; irritable bowel

       syndrome; general hypersensitivity reaction (skin rash); neurological problems;

                                            14
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 15 of 44




      cardiomyopathy; bone loss; depression; potential carcinogenic cell activity; and

      psychological, physiological and neurological sequelae.

      c)     The Subject Hip Implant System was defective and unreasonably

      dangerous in its design and manufacture in that it was inherently unstable, which

      resulted in an unreasonably high probably of early failure, requiring revision

      surgery.

      d)     The Subject Hip Implant System was defective and unreasonably

      dangerous in its design to the extent it was insufficiently researched, evaluated,

      and/or tested.

      e)     The metal-on-metal Subject Hip Implant System was especially defective

      and unreasonably dangerous when provided for use in full arthroplasty

      applications, such as the one involving Corrine Bennington.

      f)     The Subject Hip Implant System’s design failed to incorporate other designs

      and technologies that could better protect patients from foreseeable product failure

      and/or resulting metallosis. STRYKER was aware of such designs and

      technologies, including superior designs and technologies used by other

      manufacturers and in other hip implant systems.

      g)     The Subject Hip Implant System lacked adequate and sufficient warnings

      and instructions about the risks, dangers, and harms presented by the metal-on-

      metal Subject Hip Implant System and reasonable means to reduce such risks,

      dangers and harms.

      h)     The Subject Hip Implant System lacked proper warnings, directions, and

      instructions regarding the dangerous propensities of said medical device and the

                                           15
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 16 of 44




      lack of adequate research, evaluation or testing of the system, including but not

      limited to the risk, scope, duration, and severity of the adverse reactions

      associated with the Subject Hip Implant System.

      i)      The Subject Hip Implant System lacked reasonable, complete, and

      accurate information and warnings, including but not limited to the fact that the

      metal used in the Subject Hip Implant System was prone to increased wear and

      caused excessive metal debris, metallosis, and associated systemic complications

      including but not limited to the following: severe hip, groin, and leg pain; bone and

      tissue death; pseudo tumors; tinnitus; anemia; gastroenteritis; irritable bowel

      syndrome; general hypersensitivity reaction (skin rash); neurological problems;

      cardiomyopathy; bone loss; depression; potential carcinogenic cell activity; and

      psychological, physiological and neurological sequelae.

      j)      The Subject Hip Implant System lacked post-sale warnings and/or recalls.

      41.     The Subject Hip Implant System was expected by STRYKER to reach, and

did reach, the user without substantial change in the condition in which it was placed on

the market.

      42.     Plaintiff’s physician employed the Subject Hip Implant System in the manner

in which STRYKER instructed the system be used, making such use reasonably

foreseeable to STRYKER.

      43.     Corrine Bennington was a person who would reasonably be expected to

use the Subject Hip Implant System.

      44.     The defects in the Subject Hip Implant System were a direct and proximate

cause of the injuries to Corrine Bennington and the resulting damages to Plaintiffs.

                                           16
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 17 of 44




       45.     STRYKER is strictly liable to the Plaintiffs for the injuries to Corrine

Bennington and for injuries and damages caused by defects and inadequacies in the

design, testing, manufacture, marketing, distribution, and sale of the Subject Hip Implant

System.

       WHEREFORE, Plaintiffs pray for an award of damages against STRYKER to be

fixed by the trier of fact in a reasonable amount, and for such other and further relief as

the Court deems just and proper.

                              SECOND CLAIM FOR RELIEF
                                (Negligence – STRYKER)

       46.     Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

       47.     At all relevant times, STRYKER was in the business of designing,

engineering, developing, testing, approving, manufacturing, fabricating, assembling,

equipping, inspecting, repairing, labeling, advertising, promoting, marketing, distributing,

wholesaling, selling, and supplying hip implant systems, including the Subject Hip Implant

System, for implantation into consumers, such as Plaintiff Corrine Bennington, by

physicians throughout the United States, including in Colorado.

       48.     At all relevant times, STRYKER had a duty to exercise reasonable care in

designing, testing, manufacturing, marketing, distributing, and selling the Subject Hip

Implant System.

       49.     At all relevant times, STRYKER had a duty to design, test, manufacture,

market, distribute and sell the Subject Hip Implant System to provide reasonable safety

to patients.


                                             17
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 18 of 44




      50.    At all relevant times, STRYKER had a duty to properly warn consumers and

their physicians of the risks, dangers, and harms presented by the Subject Hip Implant

System and reasonable means to reduce such risks, dangers and harms.

      51.    At all relevant times, STRYKER had a continual duty to Plaintiff Corrine

Bennington to inform her and her physician of problems being experienced with the

Subject Hip Implant System and/or any component of such system, and to recall defective

and unreasonably dangerous products.

      52.    STRYKER negligently designed, engineered, developed, tested, approved,

manufactured, fabricated, assembled, equipped, inspected, repaired, labeled, advertised,

promoted, marketed, distributed, wholesaled, sold, and supplied the Subject Hip Implant

System, in that it failed to exercise reasonable care to prevent the Subject Hip Implant

System and its components from creating an unreasonable risk of harm to a person who

might reasonably be expected to use it in an expected or reasonably foreseeable manner.

STRYKER thereby breached its various duties set forth in this Count.

      53.    STRYKER’s acts of negligence include but are not limited to the following:

      a)     STRYKER negligently failed to conduct adequate research, evaluation, and

      testing of metal-on-metal hip implant systems, the Subject Hip Implant System,

      and similar hip Implant systems, where such research, evaluation and testing

      would have revealed the propensity of the system to create metallic debris, cause

      pseudo-tumors, metallosis and associated systemic complications, and require

      revision surgery.

      b)     STRYKER failed to design and manufacture the Subject Hip Implant

      System in such a way and/or with such appropriate materials so as to prevent

                                          18
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 19 of 44




      corrosion, fretting, and generation of excessive, dangerous, and harmful levels of

      metal debris in patient’s bodies.

      c)     STRYKER negligently designed and manufactured the Subject Hip Implant

      System in such a way and/or with such unsuitable metal components and materials

      that the product caused and/or allowed excessive amounts of metals, including but

      not limited to cobalt and chromium, to be released into and accumulate in a

      patient’s body. These negligent acts and/or omissions caused metallosis and

      associated systemic complications, including but not limited to the following:

      severe hip, groin, and leg pain; bone and tissue death; pseudo-tumors; tinnitus;

      anemia; gastroenteritis; irritable bowel syndrome; general hypersensitivity reaction

      (skin rash); neurological problems; cardiomyopathy; bone loss; depression;

      potential carcinogenic cell activity; and psychological, physiological and

      neurological sequelae.

      d)     STRYKER was negligent in its marketing, sale, and provision of the metal-

      on-metal Subject Hip Implant System for a full arthroplasty application, such as the

      one involving Corrine Bennington.

      e)     STRYKER negligently failed to incorporate other designs and technologies

      into the Subject Hip Implant System that could have better protected patients from

      foreseeable product failure and/or resulting metallosis. STRYKER was aware of

      such designs and technologies, including superior designs and technologies used

      by other manufacturers and in other hip implant systems, but nonetheless failed to

      utilize such designs and technologies in the Subject Hip Implant System.



                                           19
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 20 of 44




      f)     STRYKER failed to provide adequate and sufficient warnings and

      instructions about the risks, dangers, and harms presented by the metal-on-metal

      Subject Hip Implant System and reasonable means to reduce such risks, dangers

      and harms.

      g)     The warnings, directions, and instructions STRYKER provided with the

      Subject Hip Implant System failed to adequately warn of the potential risks and

      side effects of the system, the dangerous propensities of said medical device, and

      the lack of adequate research, evaluation or testing of the system, including but

      not limited to the risk, scope, duration, and severity of the adverse reactions

      associated with the Subject Hip Implant System. These risks were known or were

      reasonably scientifically knowable to STRYKER.

      h)     STRYKER failed investigate the root cause of reported complications with

      metal-on-metal implants and/or the Subject Hip Implant System, to suspend sales

      and distribution of such systems, and/or to warn physicians and patients about the

      dangers of such systems.

      i)     STRYKER failed to provide reasonable, complete, and accurate information

      to Plaintiff Corrine Bennington, her physician, and the orthopedic community

      regarding the Subject Hip Implant System and/or its components. Specifically,

      STRYKER failed to disclose that the metal used in the Subject Hip Implant System

      was prone to increased wear and caused excessive metal debris, metallosis, and

      associated systemic complications, including but not limited to the following:

      severe hip, groin, and leg pain; bone and tissue death; pseudo tumors; tinnitus;

      anemia; gastroenteritis; irritable bowel syndrome; general hypersensitivity reaction

                                           20
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 21 of 44




       (skin rash); neurological problems; cardiomyopathy; bone loss; depression;

       potential carcinogenic cell activity; and psychological, physiological and

       neurological sequelae.

       j)     STRYKER failed to properly recall, retrofit, or warn patients or physicians

       about the defects in and/or the danger of the Subject Hip Implant System at any

       time after it had been implanted in Corrine Bennington.

       k)     STRYKER, though its agents, representatives, and/or employees,

       negligently educated Plaintiff’s physician regarding the claimed advantages of the

       Subject Hip Implant System, negligently answered questions Plaintiff’s physician

       asked regarding the product, negligently assisted the physician during surgery

       regarding implantation of the product, and negligently marketed and sold the

       product to Plaintiff through her physician.

       The factual basis for STRYKER’s negligence is also further specified in the First

Claim for Relief.

       54.    At the time of the design and manufacture of the Subject Hip Implant

System, STRYKER knew, or in the exercise of reasonable care should have known, that

the Subject Hip Implant System was defective and unreasonably harmful to patients when

used in a reasonably foreseeable manner, and that the product had an unacceptable

failure and complication rate.

       55.    The Subject Hip Implant System had potential risks and side effects that

were known or knowable to STRYKER by the use of scientific knowledge available

before, at, and after the time of design, manufacture, distribution, marketing, and sale of

the system to Plaintiff Corrine Bennington.      STRYKER knew, or in the exercise of

                                            21
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 22 of 44




reasonable care should have known, of the defective condition, characteristics, and risks

associated with said product, as set forth herein.

       56.     At the time of the design and manufacture of the Subject Hip Implant

System, STRYKER knew, or in the exercise of reasonable care should have known, the

dangers of metal-on-metal hip implant systems, and of design characteristics necessary

to assure that a hip implant system would be safe for implantation and normal use in

patients.    STRYKER nonetheless failed to exercise ordinary care to design, test,

manufacture, market, distribute and sell the Subject Hip Implant System.

       57.     On or before August 11, 2008, the date of Plaintiff Corrine Bennington’s hip

replacement surgery, STRYKER knew, or in the exercise of reasonable care should have

known, that the Subject Hip Implant System was failing and causing serious complications

after implantation in patients. Such complications included the patient suffering severe

pain and suffering, and developing metallosis and associated systemic complications,

including but not limited to bone and tissue death, pseudo tumors, tinnitus, anemia,

gastroenteritis, irritable bowel syndrome, general hypersensitivity reaction (skin rash),

neurological problems, cardiomyopathy, bone loss, depression, potential carcinogenic

cell activity, psychological, physiological and neurological sequelae, and other

complications requiring revision surgery.

       58.     At the time of the design and manufacture of the Subject Hip Implant

System, STRYKER knew, or in the exercise of reasonable care, should have known of

alternative designs that were technologically and economically feasible and that would

better protect implant patients, but STRYKER chose not to incorporate these alternative

designs.

                                            22
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 23 of 44




      59.    STRYKER had an obligation to stop promoting, marketing, selling, and

defending metal-on-meal hip implant systems, including the Subject Hip Implant System.

STRYKER should have notified physicians who had implanted such systems of the

devices’ propensity to fail and for some patients to develop extremely adverse reactions

to the high level of metal debris generated by normal use of the device. STRYKER should

have attempted to convey this same information to patients who had been implanted with

such systems. Nonetheless, STRYKER did not notify physicians or patients of the risks

the Subject Hip Implant System presented.

      60.    The Subject Hip Implant System that was designed, manufactured,

marketed, distributed, and sold by STRYKER was in a defective condition that was

unreasonably dangerous to any user or ordinary consumer of the device, such as Plaintiff

Corrine Bennington and her physician. Such ordinary consumers, including Plaintiff and

her physician, would not and could not have recognized or discovered the potential risks

and side effects of the Subject Hip Implant System as set forth herein.

      61.    STRYKER’s knowledge as described in this Complaint is believed to be

reflected in internal STRYKER communications, including memoranda and e-mail,

reports of other incidents involving STRYKER implant products, STRYKER’s

compilations and analysis of device failure data, the results of tests conducted by

STRYKER and others, and the results of other studies and analysis conducted by

STRYKER and others.

      62.    The Subject Hip Implant System and its components were expected to and

did reach Plaintiff and her physician without substantial change in their condition as

designed, manufactured, marketed, distributed, and sold by STRYKER.

                                           23
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 24 of 44




       63.    STRYKER breached the duties set forth herein, including but not limited to

its duty to, design, test, manufacture, market, distribute and sell the Subject Hip Implant

System to provide reasonable protection to patients receiving STRYKER implant devices.

       64.    STRYKER’s negligent acts and omissions were a direct and proximate

cause of the injuries to Corrine Bennington and the resulting damages to Plaintiffs.

       WHEREFORE, Plaintiffs pray for an award of damages against STRYKER to be

fixed by the trier of fact in a reasonable amount, and for such other and further relief as

the Court deems just and proper.

                                 THIRD CLAIM FOR RELIEF
                             (Breach of Warranties – STRYKER)

       65.    Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

       66.    Upon information and belief, warranties of future performance, express

warranties, an implied warranty of merchantability, and/or an implied warranty of fitness

existed with respect to the Subject Hip Implant System.

       67.    STRYKER knew or had reason to know the particular purposes for which

the Subject Hip Implant System and its components were required and were to be used,

and that purchasers and users, such as Corrine Bennington, would rely on STRYKER’s

skill or judgment in designing, testing, manufacturing, marketing, distributing, and selling

goods suitable for such purposes and uses.

       68.    The Subject Hip Implant System and its components were not fit for the

particular purposes for which they were intended, and for which they were used, nor were

they of merchantable quality at the time the system was offered for sale.


                                            24
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 25 of 44




       69.    At the time the Subject Hip Implant System was designed, manufactured,

marketed, distributed, and sold, STRYKER knew or reasonably should have known that

it was not reasonably safe for the uses intended.

       70.    At the time the Subject Hip Implant System was designed, manufactured,

marketed, distributed, and sold, STRYKER knew or reasonably should have known that

it posed unreasonable risks of injury to patients for the reasons set forth in the previous

Claims for Relief.

       71.    The Subject Hip Implant System did not conform to the warranties,

affirmations, and representations made by STRYKER.

       72.    The Plaintiffs and Corrine Bennington’s physician relied to their detriment

on STRYKER’s express and/or implied warranties, including but not limited to warranties

of future performance.

       73.    The Plaintiffs were third-party beneficiaries of express and/or implied

warranties, including but not limited to warranties of future performance, made by

STRYKER to others.

       74.    STRYKER’s breach of its express and implied warranties, including but not

limited to warranties of future performance, was a direct and proximate cause of the

injuries to Corrine Bennington and the resulting damages to Plaintiffs.

       75.    Plaintiffs hereby specifically plead and provide notice to STRYKER with

respect to the said breach of warranties in accord with C.R.S. 4-2-607(3).

       76.    STRYKER is liable for Corinne Bennington’s injuries and the resulting

damages to Plaintiffs caused by its breach of warranties



                                            25
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 26 of 44




       WHEREFORE, Plaintiffs pray for an award of damages against STRYKER to be

fixed by the trier of fact in a reasonable amount, and for such other and further relief as

the Court deems just and proper.

                                FOURTH CLAIM FOR RELIEF
                                  (Strict Liability – CORIN)

       77.    Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

       78.    At all relevant times, CORIN was in the business of designing, engineering,

developing, testing, approving, manufacturing, fabricating, assembling, equipping,

inspecting,   repairing,     labeling,   advertising,   promoting,   marketing,   distributing,

wholesaling, selling, and supplying hip implant systems and components, including the

Subject Cormet Cup, for implantation into consumers, such as Plaintiff Corrine

Bennington, by physicians throughout the United States, including in Colorado.

       79.    At the time the Subject Cormet Cup left the control of CORIN, it was

defective in design and manufacture, lacked appropriate warnings and instructions, and

was unreasonably dangerous to a person who might reasonably be expected to use it.

These defects include, but are not limited to, the conditions described in the following

subparagraphs:

       a)     The Subject Cormet Cup was defective and unreasonably dangerous in its

       design and manufacture in that it corroded, fretted, and generated excessive,

       dangerous, and harmful levels of metal debris in patient’s bodies.

       b)     The Subject Cormet Cup was defective and unreasonably dangerous in its

       design and manufacture in that its various metal components caused and/or


                                               26
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 27 of 44




      allowed excessive amounts of metals, including but not limited to cobalt and

      chromium, to be released into and accumulate in a patient’s body. This defective

      condition causes metallosis and associated systemic complications, including but

      not limited to the following: severe hip, groin, and leg pain; bone and tissue death;

      pseudo-tumors; tinnitus; anemia; gastroenteritis; irritable bowel syndrome; general

      hypersensitivity reaction (skin rash); neurological problems; cardiomyopathy; bone

      loss; depression; potential carcinogenic cell activity; and psychological,

      physiological and neurological sequelae.

      c)     The Subject Cormet Cup was defective and unreasonably dangerous in its

      design and manufacture in that it was inherently unstable, which resulted in an

      unreasonably high probably of early failure, requiring revision surgery.

      d)     The Subject Cormet Cup was defective and unreasonably dangerous in its

      design to the extent it was insufficiently researched, evaluated, and/or tested.

      e)     The Subject Cormet Cup was especially defective and unreasonably

      dangerous when provided for use in full arthroplasty applications, such as the one

      involving Corrine Bennington.

      f)     The Subject Cormet Cup’s design failed to incorporate other designs and

      technologies that could better protect patients from foreseeable product failure

      and/or resulting metallosis. CORIN was aware of such designs and technologies,

      including superior designs and technologies used by other manufacturers and in

      other hip implant systems.




                                           27
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 28 of 44




      g)     The Subject Cormet Cup lacked adequate and sufficient warnings and

      instructions about the risks, dangers, and harms presented by the Subject Cormet

      Cup and reasonable means to reduce such risks, dangers and harms.

      h)     The Subject Cormet Cup lacked proper warnings, directions, and

      instructions regarding the dangerous propensities of said medical device and the

      lack of adequate research, evaluation or testing of the product, including but not

      limited to the risk, scope, duration, and severity of the adverse reactions

      associated with the Subject Cormet Cup.

      i)     The Subject Cormet Cup lacked reasonable, complete, and accurate

      information and warnings, including but not limited to the fact that the metal used

      in the Subject Cormet Cup was prone to increased wear and caused excessive

      metal debris, metallosis, and associated systemic complications including but not

      limited to the following: severe hip, groin, and leg pain; bone and tissue death;

      pseudo tumors; tinnitus; anemia; gastroenteritis; irritable bowel syndrome; general

      hypersensitivity reaction (skin rash); neurological problems; cardiomyopathy; bone

      loss; depression; potential carcinogenic cell activity; and psychological,

      physiological and neurological sequelae.

      j)     The Subject Cormet Cup lacked post-sale warnings and/or recalls.

      80.    The Subject Cormet Cup was expected by CORIN to reach, and did reach,

the user without substantial change in the condition in which it was placed on the market.

      81.    Plaintiff’s physician employed the Subject Cormet Cup in the manner in

which Defendants instructed the system be used, making such use reasonably

foreseeable to CORIN.

                                           28
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 29 of 44




       82.    Corrine Bennington was a person who would reasonably be expected to

use the Subject Cormet Cup.

       83.    The defects in the Subject Cormet Cup were a direct and proximate cause

of the injuries to Corrine Bennington and the resulting damages to Plaintiffs.

       84.    CORIN is strictly liable to the Plaintiffs for the injuries to Corrine Bennington

and for injuries and damages caused by defects and inadequacies in the design, testing,

manufacture, marketing, distribution and sale of the Subject Cormet Cup.

       WHEREFORE, Plaintiffs pray for an award of damages against CORIN to be fixed

by the trier of fact in a reasonable amount, and for such other and further relief as the

Court deems just and proper.

                                  FIFTH CLAIM FOR RELIEF
                                    (Negligence – CORIN)

       85.    Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

       86.    At all relevant times, CORIN was in the business of designing, engineering,

developing, testing, approving, manufacturing, fabricating, assembling, equipping,

inspecting,   repairing,     labeling,   advertising,   promoting,   marketing,   distributing,

wholesaling, selling, and supplying hip implant systems, including the Subject Cormet

Cup, for implantation into consumers, such as Plaintiff Corrine Bennington, by physicians

throughout the United States, including in Colorado.

       87.    At all relevant times, CORIN had a duty to exercise reasonable care in

designing, testing, manufacturing, marketing, distributing, and selling the Subject Cormet

Cup.


                                               29
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 30 of 44




       88.   At all relevant times, CORIN had a duty to design, test, manufacture,

market, distribute, and sell the Subject Cormet Cup to provide reasonable safety to

patients.

       89.   At all relevant times, CORIN had a duty to properly warn consumers and

their physicians of the risks, dangers, and harms presented by the Subject Cormet Cup

and reasonable means to reduce such risks, dangers and harms.

       90.   At all relevant times, CORIN had a continual duty to Plaintiff Corrine

Bennington to inform her and her physician of problems being experienced with the

Subject Cormet Cup and/or any component of such system, and to recall defective and

unreasonably dangerous products.

       91.   CORIN negligently designed, engineered, developed, tested, approved,

manufactured, fabricated, assembled, equipped, inspected, repaired, labeled, advertised,

promoted, marketed, distributed, wholesaled, sold, and supplied the Subject Cormet Cup,

in that it failed to exercise reasonable care to prevent the Subject Cormet Cup and its

components from creating an unreasonable risk of harm to a person who might

reasonably be expected to use it in an expected or reasonably foreseeable manner.

CORIN thereby breached its various duties set forth in this Count.

       92.   CORIN’s acts of negligence include but are not limited to the following:

       a)    CORIN negligently failed to conduct adequate research, evaluation, and

       testing of metal-on-metal hip implant systems, the Subject Cormet Cup, and similar

       hip cups or implant systems, where such research, evaluation and testing would

       have revealed the propensity of the system to create metallic debris, cause



                                           30
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 31 of 44




      pseudo-tumors, metallosis and associated systemic complications, and require

      revision surgery.

      b)     CORIN failed to design and manufacture the Subject Cormet Cup in such a

      way and/or with such appropriate materials so as to prevent corrosion, fretting, and

      generation of excessive, dangerous, and harmful levels of metal debris in patient’s

      bodies.

      c)     CORIN negligently designed and manufactured the Subject Cormet Cup in

      such a way and/or with such unsuitable metal components and materials that the

      product caused and/or allowed excessive amounts of metals, including but not

      limited to cobalt and chromium, to be released into and accumulate in a patient’s

      body. These negligent acts and/or omissions caused metallosis and associated

      systemic complications, including but not limited to the following: severe hip, groin,

      and leg pain; bone and tissue death; pseudo-tumors; tinnitus; anemia;

      gastroenteritis; irritable bowel syndrome; general hypersensitivity reaction (skin

      rash); neurological problems; cardiomyopathy; bone loss; depression; potential

      carcinogenic cell activity; and psychological, physiological and neurological

      sequelae.

      d)     CORIN was negligent in its marketing, sale, and provision of the Subject

      Cormet Cup for a full arthroplasty application, such as the one involving Corrine

      Bennington.

      e)     CORIN negligently failed to incorporate other designs and technologies into

      the Subject Cormet Cup that could have better protected patients from foreseeable

      product failure and/or resulting metallosis. CORIN was aware of such designs and

                                            31
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 32 of 44




      technologies, including superior designs and technologies used by other

      manufacturers and in other hip cup and hip implant systems, but nonetheless failed

      to utilize such designs and technologies in the Subject Cormet Cup.

      f)     CORIN failed to provide adequate and sufficient warnings and instructions

      about the risks, dangers, and harms presented by the Subject Cormet Cup and

      reasonable means to reduce such risks, dangers and harms.

      g)     The warnings, directions, and instructions CORIN provided with the Subject

      Cormet Cup failed to adequately warn of the potential risks and side effects of the

      product, the dangerous propensities of said medical device especially when used

      in conjunction with other metal hip components, and the lack of adequate research,

      evaluation or testing of the product, including but not limited to the risk, scope,

      duration, and severity of the adverse reactions associated with the Subject Cormet

      Cup.   These risks were known or were reasonably scientifically knowable to

      CORIN.

      h)     CORIN failed investigate the root cause of reported complications with

      metal-on-metal implants and/or the Subject Cormet Cup, to suspend sales and

      distribution of such products, and/or to warn physicians and patients about the

      dangers of such products.

      i)     CORIN failed to provide reasonable, complete, and accurate information to

      Plaintiff Corrine Bennington, her physician, and the orthopedic community

      regarding the Subject Cormet Cup and/or its components. Specifically, CORIN

      failed to disclose that the metal used in the Subject Cormet Cup was prone to

      increased wear and caused excessive metal debris, metallosis, and associated

                                          32
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 33 of 44




       systemic complications, including but not limited to the following: severe hip, groin,

       and leg pain; bone and tissue death; pseudo tumors; tinnitus; anemia;

       gastroenteritis; irritable bowel syndrome; general hypersensitivity reaction (skin

       rash); neurological problems; cardiomyopathy; bone loss; depression; potential

       carcinogenic cell activity; and psychological, physiological and neurological

       sequelae.

       j)     CORIN failed to properly recall, retrofit, or warn patients or physicians about

       the defects in and/or the danger of the Subject Cormet Cup at any time after it had

       been implanted in Corrine Bennington.

       The factual basis for CORIN’s negligence is also further specified in the Fourth

Claim for Relief.

       93.    At the time of the design and manufacture of the Subject Cormet Cup,

CORIN knew, or in the exercise of reasonable care should have known, that the Subject

Cormet Cup was defective and unreasonably harmful to patients when used in a

reasonably foreseeable manner, and that the product had an unacceptable failure and

complication rate.

       94.    The Subject Cormet Cup had potential risks and side effects that were

known or knowable to CORIN by the use of scientific knowledge available before, at, and

after the time of design, manufacture, distribution, marketing, and sale of the system to

Plaintiff Corrine Bennington. Defendant knew, or in the exercise of reasonable care

should have known, of the defective condition, characteristics, and risks associated with

said product, as set forth herein.



                                             33
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 34 of 44




      95.    At the time of the design and manufacture of the Subject Cormet Cup,

CORIN knew, or in the exercise of reasonable care should have known, the dangers of

metal-on-metal hip implant systems, and of design characteristics necessary to assure

that a hip implant system would be safe for implantation and normal use in patients.

CORIN nonetheless failed to exercise ordinary care to design, test, manufacture, market,

distribute and sell the Subject Cormet Cup.

      96.    On or before August 11, 2008, the date of Plaintiff Corrine Bennington’s hip

replacement surgery, CORIN knew, or in the exercise of reasonable care should have

known, that the Subject Cormet Cup was failing and causing serious complications after

implantation in patients. Such complications included the patient suffering severe pain

and suffering, and developing metallosis and associated systemic complications,

including but not limited to bone and tissue death, pseudo tumors, tinnitus, anemia,

gastroenteritis, irritable bowel syndrome, general hypersensitivity reaction (skin rash),

neurological problems, cardiomyopathy, bone loss, depression, potential carcinogenic

cell activity, psychological, physiological and neurological sequelae, and other

complications requiring revision surgery.

      97.    At the time of the design and manufacture of the Subject Cormet Cup,

CORIN knew, or in the exercise of reasonable care, should have known of alternative

designs that were technologically and economically feasible and that would better protect

implant patients, but CORIN chose not to incorporate these alternative designs.

      98.    CORIN had an obligation to stop promoting, marketing, selling, and

defending metal-on-meal hip implant products, including the Subject Cormet Cup.

CORIN should have notified physicians who had implanted such products of the devices’

                                            34
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 35 of 44




propensity to fail and for some patients to develop extremely adverse reactions to the

high level of metal debris generated by normal use of the device. CORIN should have

attempted to convey this same information to patients who had been implanted with such

devices. Nonetheless, CORIN did not notify physicians or patients of the risks the Subject

Cormet Cup presented.

       99.    The Subject Cormet Cup that was designed, manufactured, marketed,

distributed, and sold by CORIN was in a defective condition that was unreasonably

dangerous to any user or ordinary consumer of the device, such as Plaintiff Corrine

Bennington. Such ordinary consumers, including Plaintiff and her physician, would not

and could not have recognized or discovered the potential risks and side effects of the

Subject Cormet Cup as set forth herein.

       100.   CORIN’s knowledge as described in this Complaint is believed to be

reflected in internal CORIN communications, including memoranda and e-mail, reports of

other incidents involving CORIN implant products, CORIN’s compilations and analysis of

failure data, the results of tests conducted by CORIN and others, and the results of other

studies and analysis conducted by CORIN and others.

       101.   The Subject Cormet Cup and its components were expected to and did

reach Plaintiff and her physician without substantial change in their condition as designed,

manufactured, marketed, distributed, and sold by CORIN.

       102.   CORIN breached the duties set forth herein, including but not limited to its

duty to design, test, manufacture, market, distribute and sell the Subject Cormet Cup to

provide reasonable protection to patients receiving CORIN implant devices.



                                            35
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 36 of 44




       103.   CORIN’s negligent acts and omissions were a direct and proximate cause

of the injuries to Corrine Bennington and the resulting damages to Plaintiffs.

       WHEREFORE, Plaintiffs pray for an award of damages against CORIN to be fixed

by the trier of fact in a reasonable amount, and for such other and further relief as the

Court deems just and proper.

                               SIXTH CLAIM FOR RELIEF
                             (Breach of Warranties – CORIN)

       104.   Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

       105.   Upon information and belief, warranties of future performance, express

warranties, an implied warranty of merchantability, and/or an implied warranty of fitness

existed with respect to the Subject Cormet Cup.

       106.   CORIN knew or had reason to know the particular purposes for which the

Subject Cormet Cup and its components were required and were to be used, and that

purchasers and users, such as Corrine Bennington, would rely on CORIN’s skill or

judgment in designing, testing, manufacturing, marketing, distributing, and selling suitable

for such purposes and uses.

       107.   The Subject Cormet Cup and its components were not fit for the particular

purposes for which they were intended, and for which they were used, nor were they of

merchantable quality at the time the system was offered for sale.

       108.   At the time the Subject Cormet Cup was designed, manufactured,

marketed, distributed, and sold, CORIN knew or reasonably should have known that it

was not reasonably safe for the uses intended.


                                            36
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 37 of 44




       109.   At the time the Subject Cormet Cup was designed, manufactured,

marketed, distributed, and sold, CORIN knew or reasonably should have known that it

posed unreasonable risks of injury to patients for the reasons set forth in the previous

Claims for Relief.

       110.   The Subject Cormet Cup did not conform to the warranties, affirmations,

and representations made by CORIN.

       111.   The Plaintiffs and Corrine Bennington’s physician relied to their detriment

on CORIN’s express and/or implied warranties, including but not limited to warranties of

future performance.

       112.   The Plaintiffs were third-party beneficiaries of express and/or implied

warranties, including but not limited to warranties of future performance, made by CORIN

to others.

       113.   CORIN’s breach of its express and implied warranties, including but not

limited to warranties of future performance, was a direct and proximate cause of the

injuries to Corrine Bennington and the resulting damages to Plaintiffs.

       114.   Plaintiffs hereby specifically plead and provide notice to CORIN with respect

to the said breach of warranties in accord with C.R.S. 4-2-607(3).

       115.   CORIN is liable for Corinne Bennington’s injuries and the resulting damages

to Plaintiffs caused by its breach of warranties

       WHEREFORE, Plaintiffs pray for an award of damages against CORIN to be fixed

by the trier of fact in a reasonable amount, and for such other and further relief as the

Court deems just and proper.

                             SEVENTH CLAIM FOR RELIEF

                                            37
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 38 of 44




       (Violation of the Colorado Consumer Protection Act – All Defendants)

       116.   Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

       117.   At all relevant times, STYRKER and CORIN were doing business in the

State of Colorado and offering their products for sale to all Colorado residents through

Colorado physicians.

       118.   In the course of their businesses, STRYKER and CORIN engaged in

deceptive trade practices and/or caused another to engage in deceptive trade practices

by knowingly making false representation(s) about the characteristics, uses, benefits and

qualities of the Subject Hip Implant System and Subject Cormet Cup, including but not

limited to making representations that such products were safe and non-defective. Such

claims were made despite knowing and/or having reason to know these representations

were false when made.        Accordingly, STRYKER and CORIN violated C.R.S. 6-1-

105(1)(e).

       119.   In the course of their businesses, STRYKER and CORIN made false

representations to the effect that their implant products were of a particular standard and

quality, including but not limited to being safe and non-defective, at a time when the

Defendants knew these representations were false.            In particular, in marketing,

distributing and selling the Subject Hip Implant System and Subject Cormet Cup,

STRYKER and CORIN failed to disclose material information relating to the safety of the

Subject Hip Implant System and Subject Cormet Cup that were known at the time they

advertised and sold them, including but not limited to the dangerous nature of metal-on-

metal implants, and thereby intended to induce consumers and their physicians to

                                            38
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 39 of 44




purchase and implant products they otherwise would not have purchased or used had

this information been disclosed. Such information included failure to warn of the Subject

Hip Implant System’s and Subject Cormet Cup’s defects (as set forth in the previous

Claims for Relief and incorporated herein) and failure to provide consumers and their

physicians with information regarding how these medical devices would perform, what

safety alternatives existed but were not provided, and the consequences of failing to

provide such safer alternatives. Accordingly, STRYKER and CORIN violated C.R.S. 6-1-

105(1)(g).

      120.   In the course of their businesses, STRYKER and CORIN advertised their

products with intent not to sell them as advertised. These Defendants engaged in such

practices by advertising safe and effective products but providing defective and unsafe

products. They did so by advertising in such a way as would cause a reasonable person

of ordinary intelligence to understand and reasonably expect that they would receive safe

products if they purchased and used the Subject Hip Implant System and Subject Cormet

Cup and/or other similar products. However, the subject products were defective (as set

forth elsewhere in this Complaint and incorporated herein), so the Subject Hip Implant

System and Subject Cormet Cup were different from that advertised. Accordingly,

STRYKER and CORIN violated C.R.S. 6-1-105(1)(i).

      121.   In the course of their businesses, STRYKER and CORIN failed to disclose

material information relating to the safety of the Subject Hip Implant System and Subject

Cormet Cup, including but not limited to the fact that metal-on-metal implant devices were

dangerous and could likely result in corrosion and fretting that would generate excessive,

dangerous, and harmful levels of metal debris release and accumulation in patient’s

                                           39
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 40 of 44




bodies, and that this could cause metallosis and associated systemic complications.

Advertising and sale of these products tended to deceive and mislead consumers and

their physicians into believing that such products were safe and fit for their intended uses,

including but not limited to adequately safe for use in a total hip arthroplasty. Accordingly,

STRYKER and CORIN violated C.R.S. 6-1-105(1)(u).

       122.   Upon information and belief, STRYKER and CORIN knew the

representations set forth herein were false when made based upon information they knew

or had reason to know, which was contained in internal communications, including

memoranda and email, reports of other incidents involving the same or similar metal-on-

metal implant products, in compilations and analysis of device failure data, and in the

results of tests, studies, and analysis conducted by the respective defendants and others.

       123.   Upon information and belief, other persons were also induced to purchase

and use STRYKER’s and CORIN’s metal-on-metal implant devices that were the same

or similar to the Subject Hip Implant System and Subject Cormet Cup. These products

contain design defects, so all such individuals would have also received defective and

unreasonably dangerous products that were different from the safe and non-defective

products and services advertised.

       124.   Upon information and belief, before and after the purchase and implant of

the Subject Hip Implant System and Subject Cormet Cup, thousands of other consumers

and their physicians were exposed to the type of advertising that Plaintiff and her

physician were exposed to.        STRYKER and CORIN knew such individuals would

reasonably rely on such advertising.         CORIN and STRYKER made similar false

statements to those consumers and their physicians knowing they would be relied upon

                                             40
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 41 of 44




by them, and such individuals were likewise induced by such advertising to purchase

products like the Subject Hip Implant System and Subject Cormet Cup. All such other

people who purchased the Defendants’ similar products were harmed in that they were

receiving defective and unreasonably dangerous medical device implants. Thus, in

engaging in the said deceptive trade practices as to the Plaintiff and others, STRYKER

and CORIN engaged in practices that significantly impacted the public as actual or

potential consumers of the Defendants’ goods.

        125.   The activities described in this Count and described in this Complaint were

undertaken in the course of STRYKER’s and CORIN’s businesses.

        126.   Such representations and activities took place in the State of Colorado.

        127.   Plaintiff Corrine Bennington and her physician were actual and potential

users and consumers of the Defendants’ respective goods.

        128.   As a result of STRYKER’s and CORIN’s deceptive trade practices, Plaintiff,

as a potential and actual consumer of the Defendants’ goods, was implanted with

products that were unsafe and unreasonably dangerous, and was injured by such

products as set forth elsewhere in this Complaint and incorporated herein. Accordingly,

Plaintiffs sustained an injury to legally protected interests.

        129.   STRYKER’s and CORIN’s deceptive trade practices were a direct and

proximate cause of the injuries to Corrine Bennington and the resulting damages to

Plaintiffs.

        130.   The actions described in this Count constitute deceptive trade practices

pursuant to Colorado Revised Statutes § 6-1-105. Pursuant to Colorado Revised Statutes

§ 6-1-113, Plaintiffs are entitled to treble damages, costs, and attorney fees.

                                              41
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 42 of 44




       WHEREFORE, Plaintiffs pray for an award of damages against the Defendants,

and each of them, to be fixed by the trier of fact in a reasonable amount, and for such

other and further relief as the Court deems just and proper.

                             EIGHTH CLAIM FOR RELIEF
                        (Loss of Consortium – All Defendants)

       131.   Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

       132.   Plaintiff Stephen Bennington, as the husband of Corrine Bennington and as

a member of the household of Corrine Bennington, enjoyed a close familial relationship

with Corrine Bennington.

       133.   As a proximate result of the acts and omissions of the Defendants, as set

forth herein, Stephen Bennington has lost the love, support, companionship, affection,

consortium, care, comfort, household services, aid and society of his wife, Corrine

Bennington.

       WHEREFORE, Plaintiffs pray for an award of damages against the Defendants,

and each of them, to be fixed by the trier of fact in a reasonable amount, and for such

other and further relief as the Court deems just and proper.

                                       DAMAGES

       134.   Plaintiffs incorporate all allegations made elsewhere in this Complaint as if

set forth verbatim herein.

       135.   As a direct and proximate result of the Defendants’ acts and omissions set

forth herein, Plaintiff Corrine Bennington has incurred and seeks the following general

and special damages, without limitation:


                                            42
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 43 of 44




       a)     Past and future physical and mental pain and suffering, emotional stress,

       and extreme mental anguish;

       b)     Past and future medical, hospital and rehabilitation care and services,

       nursing care and services, life care and attendant services, medication, therapy

       and other expenses, including special medical damages;

       c)     Inconvenience;

       d)     Loss of enjoyment of life, and impairment and loss of the quality and value

       of life; impairment of the quality of life

       e)     Loss of household services and other economic damages;

       f)     Temporary and permanent physical impairment;

       g)     Temporary and permanent disfigurement;

       h)     Attorney’s fees, treble damages, costs, and other remedies available under

       the Colorado Consumer Protection Act; and

       i)     All such other relief and compensatory damages as are permissible at

       common law and by statute and to which Corrine Bennington is entitled.

       136.   As a direct and proximate result of the Defendant’s acts and omissions set

forth herein, Plaintiff Stephen Bennington has incurred and seeks the following damages,

without limitation:

       a)     Loss of love, support, companionship, affection, consortium, care, comfort,

       household services, aid and society of his wife, Corrine Bennington;

       b)     Loss of household services and other economic damages;

       c)     Attorney’s fees, treble damages, costs, and other remedies available under

       the Colorado Consumer Protection Act; and

                                               43
Case 1:20-cv-01211-MEH Document 1 Filed 04/30/20 USDC Colorado Page 44 of 44




      d)     All such other relief and compensatory damages as are permissible at

      common law and by statute and to which Stephen Bennington is entitled.

      WHEREFORE, Plaintiffs pray for Judgment against the Defendants, and each of

them, in an amount to be determined at trial and for the costs of this suit, pre-judgment

and post-judgement interest, costs and expert witness fees, and for such other and further

relief as the Court may deem proper.

                                    JURY DEMAND

      Trial to a Jury of six (6) is demanded on all issues so triable.

      Dated this 30th day of April 2020.

                                           Respectfully submitted,

                                           JORDAN HERINGTON & ROWLEY

                                           s/ Anne M. Dieruf
                                           Jason W. Jordan
                                           Anne M. Dieruf
                                           5445 DTC Parkway, Suite 1000
                                           Greenwood Village, CO 80111
                                           Phone: (303) 766-8153
                                           Fax: (303) 766-5568
                                           Email: jason@jordanlaw.com
                                                  anne@jordanlaw.com

                                           Attorneys for Plaintiffs


Plaintiffs’ Address:
1579 Moraine Circle
Steamboat Springs, CO 80487




                                             44
